DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are currently pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10779125. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is broader in scope and thus encompasses the subject of conflicting claim 1.  Instant claim 1 doesn’t require the ‘transmitting capability information to a network node of a wireless communication network’ or ‘specifying preferred ones among the plurality of location sources to be used by the device in determining the one or more displacements’ of conflicting claim 1 of conflicting claim 1, but nevertheless encompasses the conflicting claim because the instant claim is open to have a transmitter to transmit information to a network and specify preferred ones of location source to be used.
Regarding claim 1, the table below shows that claim 1 of the patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.

Instant Application 16/989952
Patent 10779125

1. A method performed by a target device for positioning of the target device, wherein the method comprises:

receiving signaling from a network node of a communication network,
the signaling indicating a set of sensors of the target device to be used for estimating a displacement of the target device relative to a reference position;
estimating the displacement based on measurements obtained from the set of sensors;
and sending a report indicating a reference time associated with the reference position, the displacement, and a delta time stamp that is relative to the reference time and associated with a time segment corresponding to the measurements.
A method performed by a target device for handling positioning of the target device, wherein the method comprises:

transmitting capability information to a network node of a wireless communication network,
identifying a plurality of location sources in the target device, for use in determining relative displacements of the target device,

 each location source among the plurality of location sources being a different type of sensor;
receiving a request from the network node, requesting determination by the target device of one or more displacements of the target device in relation to a reference position,

and specifying preferred ones among the plurality of location sources to be used by the device in determining the one or more displacements;

 determining the one or more displacements of the target device in relation to the reference position, based on measurements performed by the target device using the preferred ones among the plurality of location sources; and sending, to the network node, a report comprising the determined one or more displacements of the target device and a reference time associated with the reference position.


Instant claim 2 corresponds to conflicting  patent claim 1 except it does not require  set of sensors excludes one or more sensors among a plurality of sensors included in the target device such that the measurements do not include measurements from the excluded one or more sensors of instant claim 1. However, the conflicting claim is open to have a transmitter to transmit information to a network and specify preferred ones of location source to be used.
Instant claim 3 and patent claim 1 correspond.
Instant claim 4 and patent claim 1 correspond.
Instant claim 5 and patent claim 1 correspond.
Instant claim 6 and patent claim 1 correspond.
Instant claim 7 and patent claim 6 correspond.
Instant claim 8 and patent claim 6 correspond.
Instant claim 9 and patent claim 1 correspond.
Instant claim 10 only differs from conflicting claim 1 by reciting a different statutory class, however it is well understood in the art for a device to produce a method and vice versa.  Therefore given the method recited in conflicting claim 1, it is considered that it would have been an obvious to produce the device of Instant claim 10 in order to perform the method. 
Instant claim 11 corresponds to conflicting  patent claim 3 except it does not require  set of sensors excludes one or more sensors among a plurality of sensors included in the target device. However, it is noted that only some set of sensors are included.
Instant claim 12 and patent claim 3 correspond.
Instant claim 13 and patent claim 3 correspond.
Instant claim 14 and patent claim 3 correspond.
Instant claim 15 and patent claim 3 correspond.
Instant claim 16 and patent claim 3 correspond.
Instant claim 17 and patent claim 3 correspond.
Instant claim 18 and patent claim 3 correspond.
Allowable Subject Matter
Claims 1-18 would be allowable upon receipt of a proper and approved Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-18 would be allowable because the closest prior art Lian et al (US 20160309442), Edge et al (9507027), Rune et al (10045380), and Rydén et al (US 20200120479), either alone or in combination, fail to anticipate or render obvious a method of the signaling indicating a set of sensors of the target device to be used for estimating a displacement of the target device relative to a reference position; estimating the displacement based on measurements obtained from the set of sensors; and sending a report indicating a reference time associated with the reference position, the displacement, and a delta time stamp that is relative to the reference time and associated with a time segment corresponding to the measurements(Claim 1); and the device receiving signaling from a network node of a communication network, the signaling indicating a set of sensors of the target device to be used for estimating a displacement of the target device relative to a reference position; estimate the displacement based on measurements obtained from the set of sensors; and send a report indicating a reference time associated with the reference position, the displacement, and a delta time stamp that is relative to the reference time and associated with a time segment corresponding to the measurements (claim 10), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160359217 to Burdick et al: Described techniques include receiving accelerometer data for a first time period from an accelerometer mounted on the antenna and analyzing the accelerometer data to determine a movement time window for a movement event of the antenna.
US 20130106655 to Pujante et al: Processing data which consists in detecting and storing in a device the stream of navigation messages and the physical parameters of the signals received in a receiver originating from the satellite-based or terrestrial navigation systems.
US 20170083924 to Shah: A global positioning system (GPS) connected using a communication network for remotely and simultaneously sharing a plurality of on-line social network based electronic documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JULIO R PEREZ/Primary Examiner, Art Unit 2644